Citation Nr: 0904806	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  08-25 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for chronic hypertension.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from October 1965 to March 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) which denied 
service connection for chronic hypertension.  In December 
2008, the veteran was afforded a videoconference before the 
undersigned Veterans Law Judge.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that service connection for chronic 
hypertension is warranted as he initially manifested the 
claimed disorder during active service.  In reviewing the 
veteran's service treatment records, the Board observes that 
the report of his July 1965 physical examination for service 
entrance notes that the veteran presented a history of high 
blood pressure and "dizziness or fainting spells."  The 
veteran was subsequently given a "three-day blood pressure 
check."  The military examiner commented "3 day [blood 
pressure] - acceptable."  The veteran was found to be 
qualified for active duty.  A September 1965 written 
statement from M. P., M.D., conveys that the veteran had been 
seen for hypertension "which has first been noted 
approximately two years ago."  The report of a February 1967 
Air Force medical board report notes that the veteran "had 
documented hypertension for approximately 3 years with 
recurrent episodes suggesting orthostatic hypotension for 
approximately 5 years."  He was diagnosed with mild 
essential hypertension with orthostatic hypotension which 
existed prior to service entrance and rendered him unfit for 
continued active service.  

In reviewing the report of an April 2008 VA examination for 
compensation purposes, the Board notes that the claims file 
was unavailable for review and the examiner neither noted the 
veteran's pre-service treatment for hypertension nor 
commented on whether or not such hypertension increased in 
severity beyond its natural progression during the veteran's 
period of active service.  The VA's duty to assist includes, 
in appropriate cases, the duty to conduct a thorough and 
contemporaneous medical examination which is accurate and 
fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Examinations for compensation purposes conducted without 
contemporaneous review of the veteran's claims file are 
deficient for rating purposes.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  Therefore, the veteran should be 
afforded further VA evaluation in order to resolve the issues 
raised by the instant appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.159, 3.326(a) (2008) are fully 
met.  

2.  Then contact the veteran and request 
that he provide information as to all 
post-service treatment of his 
hypertension.  Upon receipt of the 
requested information and the appropriate 
releases, contact all identified health 
care providers and request that they 
forward copies of all available clinical 
documentation, not already of record, for 
incorporation into the record.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of the veteran's chronic 
hypertension.  All indicated tests and 
studies, should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion at 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
chronic hypertension existed prior to 
service entrance; had its onset during 
active service; otherwise originated 
during or is causally related to active 
service; or increased in severity beyond 
its natural progression during active 
service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein. The examination report should 
specifically state that such a review was 
conducted.  

4.  Then readjudicate the veteran's claim 
of entitlement to service connection for 
chronic hypertension with express 
consideration of the provisions of 38 
U.S.C.A. §§ 1111, 1137 (West 2002) and 38 
C.F.R. § 3.304(b) (2008) and the Federal 
Circuit's decision in Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).  If the 
benefit sought on appeal remains denied, 
the veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the veteran's claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

